DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2022 has been entered.

Status of Claims
Claims 1 and 13 are amended.  Claims 46 and 47 are newly added.  Claims 1, 9014, 22-25, 40-47 are pending and are examined herein on the merits for patentability.

Response to Arguments
The Obviousness-type Double Patenting Rejection over US 10,434,194 is withdrawn in view of the terminal disclaimer filed 5/12/2022.  The rejection under 35 USC 103 has been modified to address newly added claims.  The Examiner’s response to Applicant’s arguments is incorporated below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 8-14, 17, 18, 21-25, 41, 43, 44 and 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Perera et al. (Wiley Interdiscip Rev Nanomed Nanobiotechnol., 2015, 7(4), p. 593–608, published online 2015 Jan 8) in view of Exner et al. (US 2014/0147390) and Rapoport et al. (J. Controlled Release, 2003, 91(1-2), p. 85-95), in further view of Wang (US 2017/0274103).
Perera teaches the development of monolayered, lipid shelled nanobubbles stabilized with the surfactant Pluronic.  Prior work has shown that Pluronic, in addition to having attractive structural properties can also be a highly bioactive molecule and can impart a thermosensitizing effect in tumors to reduce the temperature required to achieve cell death via techniques such as thermal ablation or low grade hyperthermia. Accordingly, Pluronic incorporated into the nanobubble shell serves both as a structural stabilizer and the active agent when combined with hyperthermia. The Pluronic nanobubble has demonstrated enhanced contrast and site-specific ultrasound-mediated Pluronic release for enhanced thermal ablation in vivo. Figure 5 shows the theranostic strategy of Pluronic nanobubbles for enhanced hyperthermia. In current studies, the formulation was further improved by adding an interpenetrating crosslinking agent into the hydrophobic core of nanobubbles (Figure 6A). The stabilizing agent, N-N-Diethyacrylamide, forms a network that can entangle the hydrophobic part of lipids and Pluronic without any chemical reaction, citing reference 66 (Rapport). Furthermore, the stabilizing agent is biodegradable and proven to increase the circulation time in polymeric micelles. The new design of Pluronic bubbles shows the enhanced echogenicity and the low ultrasound decay rate compared to the uncross-linked Pluronic bubbles (Figure 6B, C –unpublished data).
Figure 6A shows a nanobubble comprising a C3F8 gas core and a lipid + Pluronic (poloxamer) shell and having a cross-linked stabilizer, shown below including in the inner domain of the nanobubble.

    PNG
    media_image1.png
    664
    835
    media_image1.png
    Greyscale

Perera does not specifically state the molecular weight of the Pluronic (poloxamer) and does not identify the lipids in the nanobubble shell.
Raport is included to show that when reciting that N-N-Diethylacrylamide forms a network that can entangle the hydrophobic part of lipids and pluronic without chemical reaction as cited by Perera, the synthesis of stabilized pluronic micelles is made by polymerizing NNDEA using an initiator and BAD as a biodegradable cross-linking agent…. to create an interpenetrating crosslinked network of poly(NNDEA) in the core of P105 micelles.  The stabilized micelles do not dissociate into unimers immediately upon dilution because the polymerized poly(NNDEA) network entangles the Pluronic chains.  However, there are no covalent bonds between the network and the Pluronic chains, so the latter can slowly diffuse away over time and be cleared from the circulatory system.  The biodegradable crosslinker allows the network to degrade and be cleared (page 91).
Exner teaches stabilized nanobubbles for diagnostic and therapeutic applications. The stabilized nanobubbles can be used as multifunctional and/or theranostic platforms for molecular imaging, drug therapy, gene therapy, chemotherapy, and anti-microbial applications. The stabilized nanobubble can include a membrane that defines an internal void. The internal void can include at least one gas. The membrane can include at least one lipid and at least one nonionic triblock copolymer that is effective to control the size of the nanobubble without compromising in vitro and in vivo echogenicity of the nanobubble.  In an aspect of the application, the nonionic triblock copolymer can include at least one poloxamer. The poloxamer can have a molecular, for example, of about 1100 Daltons to about 3000 Daltons (paragraph 0006-7).
The nanobubble can have a size that facilitates extravasation of the nanobubble in cancer therapy or diagnosis. For example, the nanobubble can have a diameter or size of about 50 nm to about 800 nm (or about 50 nm to about 400 nm) (paragraph 0008).
The nanobubble can include at least one targeting moiety that is linked to the membrane. The targeting moiety can be selected from the group consisting of polypeptides, polynucleotides, small molecules, elemental compounds, antibodies, and antibody fragments.   In a still further aspect, the nanobubble can include at least one therapeutic agent that is contained within the membrane or conjugated to the membrane. The therapeutic agent can include at least one chemotherapeutic agent, anti-proliferative agent, biocidal agent, biostatic agent, or anti-microbial agent (paragraph 0009-10).
A further aspect relates to a method for imaging a region of interest (ROI) in a subject. The method can include administering to the subject a composition comprising a plurality of stabilized nanobubbles. Each of the nanobubbles can have a membrane that defines an internal void. The internal void can include at least one gas. The membrane can include at least one lipid and at least one nonionic triblock copolymer that is effective to control the size of the nanobubble without compromising in vitro and in vivo echogenicity of the nanobubble. After administering the composition to the subject, at least one image of the ROI can be generated (paragraph 0012).  Performing a baseline image is taught (paragraph 0095).
Various lipids may be used in the composition including DPPC, DPPA, DPPE, etc. and combinations thereof, including lipids bearing polyethylene glycol (paragraph 0056).
It was demonstrated that Pluronics were effective in sensitizing cancer cells to low grade hyperthermia and reducing lipid shelled bubble size. In Example 2, the specific Pluronic structural properties that are critical to its cancer cell thermosensitizing ability (function 1) and its modulation of lipid bubble size (function 2) were studied. The initial results showed that both of these Pluronic functions are molecular weight (Mw) dependent through 2nd order polynomials. For thermosensitizing ability, two groups of Pluronic have demonstrated satisfactory potency under tested conditions.for the ability to reduce bubble size, results showed that Pluronic Mw is the major contributor, and Pluronic with Mw around 2200 Da are the ideal candidates (paragraph 0175+).
Wang teaches optimized lipid micro/nanobubbles comprising a lipid mixture including one or more first lipids with different phase transition temperature, and a second lipid bonding with a hydrophilic polymer moiety (abstract; paragraph 0007).  A lipid bonding with a hydrophilic polymer is taught to be 1,2-distearoyl-sn-glycero-3-phosphoethanolamine-N-[methoxy(polyethylene glycol)-5000] (DSPE-PEG2000) (paragraph 0063+).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a poloxamer having a molecular weight in the range of 1100 to 3500 Da when the teaching of Perera is taken in view of Exner.  Each of Perera and Exner are directed to stabilized nanobubbles having a membrane comprising at least one lipid and at least one poloxamer for diagnostic imaging and therapy.  While Perera does not specifically address the molecular weight of poloxamer used in the nanobubbles, it would have been obvious to provide a poloxamer of the claimed molecular weight because Exner teaches that poloxamer in the range of 1100 to 3500 to be desirable, in particular Pluronic with Mw around 2200 Da are the ideal candidates in order to reduce bubble size for cancer cell thermosensitizing ability.  
With regard to the limitation wherein the interpenetrating crosslinked biodegradable polymer comprises a crosslinked acrylamide polymer comprising the reaction product of NNDEA and BAC, Raport is included to show that when reciting that N-N-Diethylacrylamide forms a network that can entangle the hydrophobic part of lipids and pluronic without chemical reaction as cited by Perera, the synthesis of stabilized pluronic micelles is made by polymerizing NNDEA using an initiator and BAC as a biodegradable cross-linking agent…. to create an interpenetrating crosslinked network of poly(NNDEA) in the core of P105 micelles.  
It would have been further obvious to select from among the lipids disclosed by Exner and Wang, including DPPC, DPPA, DPPE, a lipid having a polymer, etc. and combinations thereof, including lipids bearing polyethylene glycol (paragraph 0056) in order to provide nanobubbles comprising a lipid shell.  One would have been motivated to provide DSPE-mPEG as a lipid bearing PEG in view of Wang, which teaches the lipid to be one of a few suitable polymer bearing lipids in combination with at least one additional lipid for preparing optimized micro/nanobubbles.  Each of Exner and Wang teach a variety of phospholipids and combinations thereof, and the results would have been predictable in the formation of nanobubbles having a membrane comprising phospholipids and mixtures thereof.
With regard to claims 4 and 5, Exner teaches bubbles within the claimed size range to be a size that facilitates extravasation of the nanobubble in cancer therapy or diagnosis.
With regard to claims 8-12, Exner teaches the claimed lipids, targeting agents and therapeutic agents to be known for preparation of the nanobubbles and their use in diagnosis and therapy.
With regard to claims 41 and 43, “about 3000 Da” is considered to be within the scope of “about 3200 Da,” as claimed.
With regard to claims 46-47, Exner teaches poloxamer as a nonionic triblock copolymer, the concentration of nonionic triblock copolymer in the lipid nanobubble can be about 0.06 mg/ml to about 1 mg/ml (paragraph 0007).  See also Figure 15 showing 

Claims 1, 4, 5, 8-14, 17, 18, 21-25, and 40-47 are rejected under 35 U.S.C. 103 as being unpatentable over Perera et al. (Wiley Interdiscip Rev Nanomed Nanobiotechnol., 2015, 7(4), p. 593–608, published online 2015 Jan 8) in view of Exner et al. (US 2014/0147390), Rapoport et al. (J. Controlled Release, 2003, 91(1-2), p. 85-95) and Wang (US 2017/0274103), in further view of Kim (US 2015/0025373).
The rejection over Perera in view of Exner, Rapoport and Wang is applied as above.
With regard to claims 40 and 42, Exener teaches a variety of lipids to be suitable for use in preparing stabilized nanobubbles, but does not specifically state DBPC.
Kim teaches microbubbles for use as contrast agents in ultrasound imaging.  Lipids may be phospholipids including DPPA, DSPC, DMPC, DBPC, DAPC, DPPG, etc. and mixtures thereof (paragraph 0049).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute DBPC as a functionally equivalent phospholipid for DPPC in combination with DPPA and DPPE when the teachings of Perera, Exner and Rapaport are taken in view of Kim.  Each of Exner and Kim teach a variety of phospholipids and combinations thereof, and the results would have been predictable in the formation of nanobubbles having a membrane comprising phospholipids and mixtures thereof.

Response to arguments
Applicant argues that Perera et al. do not teach which lipids or poloxamers can be used in those nanobubbles, let alone that the poloxamers have a molecular weight of about 3200 to about 3500, that the lipids should comprise a mixture of DPPC or DBPC, DPPA, DPPE, and DSPE-mPEG,, or which lipids and/or poloxamers should be used to create nanobubbles having an average diameter of about 30 nm to about 200 nm.  Exner et al. do not correct the deficiencies of Perera et al. and disclose stabilized nanobubbles including a membrane that defines an internal void and the membrane can include at least one lipid and at least one nonionic triblock copolymer that is effective to control the size of the nanobubble without compromising in vitro and in vivo echogenicity of the nanobubble, including poloxamers having a molecular weight of about 1100 Daltons to about 3000 Daltons, Paragraph [0006-0007]. However, Exner et al. do not teach the claimed mixture of DPPC or DBPC, DPPA, DPPE, and DSPE-mPEG or that such a mixture could be used with an interpenetrating crosslinking agent.  
Applicant’s arguments have been fully considered but are not found to be persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection is based upon the combined teachings of the cited references.
Applicant argues that although the Office Action asserts that the disclosure of "about 3000 Da" is considered to be within the scope of "about 3200 Da," Exner et al. also disclose hat Pluronic structural properties that are critical to cancer cell thermosensitizing ability and modulation of lipid size were examined and the initial results showed that both of these functions were dependent on molecular weight. For thermosensitizing ability, Exner et al. split the Pluronics into two groups, those with Mw ≤ 2500Da and HLB between 1-7 and those with Mw ≥ 2500 HLB and HLB > 7.  For the ability to reduce size, Exner et al. provide that the major contributor is molecular weight with Pluronics having a molecular weight around 2200 being ideal candidates.  Applicant asserts that Pluronic L61 (Mw 2000) produced the smallest bubbles, while nanobubbles containing Pluronic L81 (MW 2750) were slightly larger and those containing Pluronic L64 (MW 2900) were even larger.  Exner further notes that bubble size becomes less dependent when MW < 1100 Da or > 3000 Da, and that using Pluronic while L10 having a molecular weight of 3200 Da, resulted in the largest nanobubbles, when used at the same concentration that L61 produced the smallest nanobubbles.  Applicant asserts that one skilled in the art would recognize that Exner would not consider “about 3000 Da” to include poloxamers having a molecular weight of about 3200 as it would result in larger bubbles.
Applicant’s arguments have been fully considered, but are not found to be persuasive.  The instant specification does not provide a definition for how the term “about” is to be interpreted.  Given the broadest reasonable interpretation of “about” the instant claim language of “about 3200” includes values less than 3200.  Absent evidence to the contrary, at least about 3000 mw, and other values somewhat less than 3200, are considered to be within the scope of the claims.
Applicant further argues that Exner only broadly provide that the nanobubbles have a diameter of about 50 to about 800 nm, while the examples generally show nanobubbles having a larger diameter than 200 nm.  Applicant asserts that in order to achieve the smallest bubbles, Exner uses Pluronic L61, which has a molecular weight of 2000 Da, while the present claims recite a molecular weight of about 3200 to about 3500 Da.  Applicant asserts that the present invention is able to achieve much smaller bubbles with a mean diameter of 95.2 nm and 171.5 nm even when using Pluronic L10, which in Exner generally resulted in the largest nanobubbles due to its higher molecular weight of 3200 Da.  Applicant asserts that Exner does not teach poloxamers having a molecular weight of about 3200 to about 3500 could be used to prepare nanobubbles having a diameter of about 30 nm to about 200 nm as claimed.  
Applicant’s arguments have been fully considered but are not found to be persuasive.  It is respectfully submitted that “about 200 nm” is not defined, and the term “about” is given the broadest reasonable interpretation to include sizes larger than 200 nm.  Further it is noted that in addition to molecular weight of poloxamer, concentration is shown to affect nanobubble size, see e.g. Figure 15.  It is respectfully submitted that one of ordinary skill in the art would have been capable of optimizing size by adjusting molecular weight / concentration to achieve particles within the range set forth by Exner.
Applicant further argues that Rappaport, Wang and Kim do not cure the deficiencies of Perera and Exner, as Rappaport does not teach lipids and uses a larger poloxamer.  Applicant argues that Wang teaches DSPE-PEG2000, and resultant the resultant micro/nanobubbles have a diameter of 0.7 to 18 um, Paragraph [0073], and Table | shows that as more of the second lipid is used, the diameters of the microbubbles increase.
Applicant’s arguments have been fully considered but are not found to be persuasive.  Rappaport is included to show interpenetrating network from NNDEA.  With regard to argument regarding particle size and DSPE-PEG, it is noted that Exner teaches that incorporation of poloxamer is used to control particle size compared to lipid alone.
Applicant further argues that the size of the presently claimed nanobubbles was unexpected given that Exner et al. teach that the major contributor to size is molecular weight of the poloxamer with Pluronics having a molecular weight of around 2200 Da being ideal candidates, Paragraph [0175]. Exner et al. found that the smallest nanobubbles were made with Pluronic L61 (MW ~ 2000 Da) and had a mean diameter of 207.9 + 74.7 nm, Paragraphs [0148, 0161-0162]. Nanobubbles containing Pluronic L81 (MW ~ 2750) were slightly larger with an average diameter of 406.8 + 21.0 nm while those containing Pluronic L64 (MW ~ 2900) were even larger, Paragraphs [0148, 0161-0162]. Exner et al. further examined the ability of different Pluronics to reduce bubble size and found that Pluronic L61 and L81 were able to reduce the lipid bubble size below 250 nm, Paragraph [0177].
Applicant’s arguments have been fully considered but are not found to be persuasive.  It is respectfully submitted that the claims are not commensurate in scope with the arguments.  See MPEP 716.02(d) “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the 'objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.  In the instant case, the “about” language with regard to molecular weight and particle size may be interpreted to encompass lower values of molecular weight and larger particles sizes.  See also MPEP 715.01(c).  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results.  Further concentration of poloxamer was shown to affect nanobubble size.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618